UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITES EXCHANGE ACT OF 1934 For the Quarter Ended April 30, 2012 () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE EXCHANGE ACT OF 1934 For the transition period from February 1 to April 30, 2012 Commission File number001-34212 ORYON TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Nevada 26-2626737 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 4251 Kellway Circle Addison, Texas 75001 (Address of principal executive offices) (214) 267-1321 (Registrant’s telephone number, including area code) ORYON HOLDINGS, INC. 340 Basa Compound, Zapate, Las Pinas City, Metro Manila, Philippines (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definition of “large accelerated filer”, “accelerated filer” and “small reporting company” Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer[](Do not check if a small reporting company) Small reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes []No[X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PROCEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes □ No □ APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: June 14, 2012: 32,302,121 common shares INDEX Page Number PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements 3 Balance Sheet Statements as at April 30, 2012 and January 31, 2012 4 Statements of Operations For the three monthsended April 30, 2012 and 2011 and from August 22, 2007 (inception) to April 30, 2012 5 Statements of Cash Flows For the three months ended April 30, 2012 and 2011 and from August 22, 2007 (inception) to April 30, 2012 6 Statement of Stockholders' Equity For the period of August 22, 2007 (inception) to April 30, 2012 7 Notes to the Financial Statements. 8 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 ITEM 3. Quantitative and Qualitative Disclosure about Market Risk 17 ITEM 4. Controls and Procedures 17 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 19 ITEM 1A Risk Factors 19 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 ITEM 3. Defaults Upon Senior Securities 28 ITEM 4. Mine Safety Disclosures 28 ITEM 5. Other Information 28 ITEM 6. Exhibits 29 SIGNATURES. 30 2 PART 1 – FINANCIAL INFORMATION ITEM I. FINANCIAL STATEMENTS The accompanying balance sheets of Oryon Technologies, Inc. (formerly Oryon Holdings, Inc.) (pre-exploration stage company) (the “Company” orthe “Registrant”) at April 30, 2012(with comparative figures as at January 31, 2012) and the statements of operations for the three monthsended April 30, 2012 and 2011 and from inception(August22, 2007) to April 30, 2012, and the statements of cash flows for the three months ended April 30, 2012 and 2011 and from inception (August 22, 2007) to April 30, 2012 and the statement of stockholder’s equity from inception (August 22, 2007) to April 30, 2012, have been prepared by the Company’s management in conformity with accounting principles generally accepted in the United States of America.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the three months ended April 30, 2012, are not necessarily indicative of the results that can be expected for the entire fiscal year. 3 ORYON TECHNOLOGIES, INC. (Formerly Oryon Holdings, Inc.) (Pre-Exploration Stage Company) Balance Sheet Statements April 30, 2012 and January 31, 2012 (Unaudited) April 30, 2012 January 31, 2012 (Unaudited) ASSETS Current assets Promissory notes receivable Total current assets Total assets $ $ LIABILITIES and STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued liabilities $ $ Advances from related parties Total current liabilities Total liabilities STOCKHOLDERS' EQUITY Capital stock Common - 600,000,000 shares authorized at $0.001 par value 15,800,000 and 29,000,000 shares issued and outstanding at April 30, 2012 and January 31, 2012. Common stock to be issued Additional paid in capital ) Deficit accumulated during pre-exploration stage ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these financial statements. 4 ORYON TECHNOLOGIES, INC. (Formerly Oryon Holdings, Inc.) (Pre-Exploration Stage Company) Statements of Operations For the three months ending April 30, 2012 and 2011 And for the Period from August 22, 2007 (inception) to April 30, 2012 (Unaudited) Three months endedApril 30, Period from August 22, 2007 [Inception] to April 30, 2012 Revenues $
